             Case 10-43794          Doc 37      Filed 11/02/20 Entered 11/02/20 14:57:04                   Desc Main
                                                  Document     Page 1 of 3




                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION
IN RE: JACQUELINE SCOTT                                          CASE NO: 10-43794
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 7
                                                                 ECF Docket Reference No. 36
                                                                 Judge: Carol A. Doyle
                                                                 Hearing Location: 219 S. Dearborn Street, Chicago, IL
                                                                 Hearing Date: December 3, 2020
                                                                 Hearing Time: 10:30 a.m.
                                                                 Response Date: November 23, 2020
On 11/2/2020, I did cause a copy of the following documents, described below,
Notice of Trustee's Final Report and Applications for Compensation and Deadline to Object (NFR) ECF Docket Reference
No. 36




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 11/2/2020
                                                           /s/ Andrew J. Maxwell
                                                           Andrew J. Maxwell
                                                           c/o Maxwell Law Group
                                                           3010 N California Ave
                                                           chicago, IL 60618
                                                           312 368 1138
                 Case 10-43794           Doc 37       Filed 11/02/20 Entered 11/02/20 14:57:04                       Desc Main
                                                        Document     Page 2 of 3




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION
 IN RE: JACQUELINE SCOTT                                                CASE NO: 10-43794

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7
                                                                        ECF Docket Reference No. 36
                                                                        Judge: Carol A. Doyle
                                                                        Hearing Location: 219 S. Dearborn Street, Chicago, IL
                                                                        Hearing Date: December 3, 2020
                                                                        Hearing Time: 10:30 a.m.
                                                                        Response Date: November 23, 2020

On 11/2/2020, a copy of the following documents, described below,

Notice of Trustee's Final Report and Applications for Compensation and Deadline to Object (NFR) ECF Docket Reference No. 36




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 11/2/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Andrew J. Maxwell
                                                                            c/o Maxwell Law Group
                                                                            3010 N California Ave
                                                                            chicago, IL 60618
             Case AS
PARTIES DESIGNATED 10-43794      DocNOT
                      "EXCLUDE" WERE  37 SERVED
                                           FiledVIA
                                                  11/02/20
                                                    USPS FIRST Entered   11/02/20 14:57:04 Desc Main
                                                                CLASS MAIL
                                             DocumentRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"      Page   3 of 3 NOTICE THROUGH THE CM/ECF SYSTEM
                                                                  ELECTRONIC

CASE INFO                                EXCLUDE                                 ATT BANKRUPTCY
1LABEL MATRIX FOR LOCAL NOTICING         US BANKRUPTCY COURT                     PO BOX 769
07521                                    EASTERN DIVISION                        ARLINGTON TX 76004-0769
CASE 10-43794                            219 S DEARBORN
NORTHERN DISTRICT OF ILLINOIS            7TH FLOOR
EASTERN DIVISION                         CHICAGO IL 60604-1702
FRI OCT 30 16-39-48 CDT 2020



ADVOCATE LUTHERAN GENERAL HOSPITAL       AMERICASH                               ASSET ACCEPTANCE
1775 DEMPSTER STREET                     175 W JACKSON BLVD STE 1550             PO BOX 2036
PARK RIDGE IL 60068-1174                 CHICAGO IL 60604-2705                   WARREN MI 48090-2036




CAPITAL ONE NA                           CLIENT FUNDING SOLUTIONS                I C SYSTEM INC
CO AMERICAN INFOSOURCE                   1500 SKOKIE BLVD                        PO BOX 64378
PO BOX 54529                             SUITE 105F                              SAINT PAUL MN 55164-0378
OKLAHOMA CITY OK 73154-1529              NORTHBROOK IL 60062-4134




JEFFERSON CAPITAL SYSTEMS LLC            MIDWEST DIAGNOSTIC PATHOLOGY            MIDWEST ORTHOPAEDICS AT RUSH LLC
PO BOX 7999                              75 REMITTANCE                           1 WESTBROOK CORPORATE CENTER
SAINT CLOUD MN 56302-7999                CHICAGO IL 60675-1001                   SUITE 240
                                                                                 WESTCHESTER IL 60154-5745




NCO FINANCIAL SYSTEMS                    RUSH UNIVERISTY MEDICAL CENTER          THE LOAN MACHINE
507 PRUDENTIAL RD                        75 REMITTANCE DR                        1909 W 87TH ST
HORSHAM PA 19044-2308                    SUITE 1611                              CHICAGO IL 60620-6051
                                         CHICAGO IL 60675-1611




                                         EXCLUDE
WORK FORCE FINANCIAL INC                                                         CATHERINE KIM
645 S CLARK STREET                       ANDREW J MAXWELL                        STAHL COWEN CROWLEY ADDIS LLC
CHICAGO IL 60605-1701                    MAXWELL LAW GROUP LLC                   55 WEST MONROE STREET
                                         3010 N CALIFORNIA AVE                   SUITE 1200
                                         CHICAGO IL 60618-7090                   CHICAGO IL 60603-5127




DEBTOR                                                                           EXCLUDE
                                         MICHAEL A MILLER
JACQUELINE SCOTT                         THE SEMRAD LAW FIRM LLC                 PATRICK S LAYNG
753 E 79TH ST APT 3I                     20 S CLARK 28TH FLOOR                   OFFICE OF THE US TRUSTEE REGION 11
CHICAGO IL 60619-3129                    CHICAGO IL 60603-1811                   219 S DEARBORN ST
                                                                                 ROOM 873
                                                                                 CHICAGO IL 60604-2027
